Name: Council Implementing Regulation (EU) NoÃ 543/2012 of 25Ã June 2012 implementing Article 11(1) of Regulation (EU) NoÃ 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 26.6.2012 EN Official Journal of the European Union L 165/15 COUNCIL IMPLEMENTING REGULATION (EU) No 543/2012 of 25 June 2012 implementing Article 11(1) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 18 May 2012, the Committee established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011) amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 199, 2.8.2011, p. 1. ANNEX The entries in Annex I to Regulation (EU) No 753/2011 for the persons below shall be replaced by the entries as set out below. A. Individuals associated with the Taliban 1. Shams Ur-Rahman Abdul Zahir (alias (a) Shamsurrahman (b) Shams-u-Rahman (c) Shamsurrahman Abdurahman, (d) Shams ur-Rahman Sher Alam). Title: (a) Mullah (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture under the Taliban regime. Date of birth: 1969. Place of birth: Waka Uzbin village, Sarobi District, Kabul Province, Afghanistan. Nationality: Afghan. National identification no: (a) 2132370 (Afghan national identification card (tazkira)). (b) 812673 (Afghan national identification card (tazkira)). Other information: (a) Believed to be in Afghanistan/ Pakistan border area, (b) Involved in drug trafficking, (c) Belongs to Ghilzai tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As at June 2007, Shams ur-Rahman Sher Alam was the Taliban member responsible for the Kabul Province. He was in charge of Taliban military operations in and around Kabul and has been involved in many attacks. 2. Ubaidullah Akhund Yar Mohammed Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence under the Taliban regime. Date of birth: (a) approximately 1968, (b) 1969. Place of birth: (a) Sangisar village, Panjwai District, Kandahar Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan, (c) Nalgham area, Zheray District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) He was one of the deputies of Mullah Mohammed Omar, (b) Was a Member of the Talibans Supreme Council, in charge of military operations, (c) Arrested in 2007 and was in custody in Pakistan, (d) Reportedly deceased in March 2010, (e) Linked by marriage to Saleh Mohammad Kakar Akhtar Muhammad, (e) Belonged to Alokozai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ubaidullah Akhund was a deputy to Mohammed Omar and a member of the Taliban leadership in charge of military operations. 3. Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Jaghatu District, Maidan Wardak Province, Afghanistan, (b) Sharana District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Belongs to Wazir tribe. Date of UN designation:23.2.2001. 4. Nazir Mohammad Abdul Basir (alias Nazar Mohammad) Title: (a) Maulavi, (b) Sar Muallim. Grounds for listing: (a) Mayor of Kunduz City, (b) Acting Governor of Kunduz Province (Afghanistan) under the Taliban regime. Date of birth: 1954. Place of birth: Malaghi Village, Kunduz District, Kunduz Province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased on 9 November 2008. Date of UN designation:23.2.2001. 5. Abdulhai Salek Title: Maulavi Grounds for listing: Governor of Uruzgan Province under the Taliban regime. Date of birth: Approximately 1965. Place of birth: Awlyatak Village, Gardan Masjid Area, Chaki Wardak District, Maidan Wardak Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased in North Afghanistan in 1999, (b) Belonged to Wardak tribe. Date of UN designation: 23.2.2001. 6. Abdul Latif Mansur (alias (a) Abdul Latif Mansoor (b) Wali Mohammad) Title: Maulavi. Grounds for listing: Minister of Agriculture under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Garda Saray District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Miram Shah Shura as of May 2007, (b) Member of the Taliban Supreme Council and Head of Councils Political Commission as at 2009, (c) Taliban commander in Eastern Afghanistan as of 2010, (d) Taliban member responsible for Nangarhar Province, Afghanistan as of late 2009, (e) Believed to be in Afghanistan/Pakistan border area, (f) Belongs to Sahak tribe (Ghilzai). Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Latif Mansur was a member of the Taliban Miram Shah Council as at May 2007. He was the Taliban shadow governor of Nangarhar Province, Afghanistan, in 2009 and the Head of the Talibans political commission as at mid-2009. As at May 2010, Abdul Latif Mansur was a senior Taliban commander in eastern Afghanistan. 7. Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication under the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Ghorak District, Kandahar Province, Afghanistan, (b) Nesh District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Popalzai tribe. Date of UN designation:25.1.2001. 8. Zabihullah Hamidi (alias Taj Mir) Grounds for listing: Deputy Minister of Higher Education under the Taliban regime. Date of birth: 1958-1959. Place of birth: Payeen Bagh village, Kahmard District, Bamyan Province, Afghanistan. Address:Dashti Shor area, Mazari Sharif, Balkh Province, AfghanistanNationality: Afghan. Date of UN designation:23.2.2001. 9. Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of Bakhtar Information Agency (BIA) under the Taliban regime. Date of birth: Approximately 1966. Place of birth: (a) Shahjoi District, Zabul Province, Afghanistan (b) Janda District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Cultural Commission, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Kharoti tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of 2009, Mohammad Yaqoub was a leading Taliban member in the Yousef Khel District of the Paktika Province. 10. Mohammad Shafiq Ahmadi. Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: 1956-1957. Place of birth: Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. 11. Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Grounds for listing: Governor of Zabol and Uruzgan Provinces under the Taliban regime. Date of birth: 1966-1967. Place of birth: (a) Lablan village, Dehrawood District, Uruzgan Province, Afghanistan, (b) Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Uruzgan Province, Afghanistan, as at early 2007, (b) Brother-in-law of Mullah Mohammed Omar, (c) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmad Jan Akhunzada Shukoor Akhunzada was the Taliban member in charge of Uruzgan Province as at early 2007. 12. Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b)Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c)Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d)Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a)1.1.1966, (b) between 1958 and 1964. Place of birth: Sarana Village, Garda Saray area, Waza Zadran District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan, (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates, (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of UN designation:9.2.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqanis brother, Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had traveled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani, his nephew. Khalil Haqqani has also acted on behalf of Al-Qaida and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaida elements in Paktia Province, Afghanistan. 13. Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975- 1979. Place of birth: Miramshah, North Waziristan, Pakistan. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of UN designation:11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Networks leadership consists of the three eldest sons of its founder Jalaluddin Haqqani, who joined Mullah Mohammed Omars Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani and Sirajuddin Haqqani, as well as nephew of Khalil Ahmed Haqqani. Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south- eastern Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. 14. Malik Noorzai (alias: (a) Hajji Malik Noorzai, (b) Hajji Malak Noorzai, (c) Haji Malek Noorzai, (d) Haji Maluk, (e) Haji Aminullah). Title: Haji. Address: (a)Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan, (b)Kalay Rangin, Spin Boldak District, Kandahar Province, Afghanistan. Date of Birth: (a) 1957, (b) 1960. Place of birth: Chaman border town, Pakistan. Nationality: Afghan. Other information: (a) Taliban financier. (b) Owns businesses in Japan and frequently travels to Dubai, United Arab Emirates, and Japan. (c) As of 2009, facilitated Taliban activities, including through recruitment and the provision of logistical support. (d) Believed to be in the Afghanistan/Pakistan border area. (e) Belongs to Noorzai tribe. (f) Brother of Faizullah Khan Noorzai. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Malik Noorzai is a Pakistan-based businessman who has provided financial support to the Taliban. Malik and his brother, Faizullah Noorzai Akhtar Mohammed Mira Khan, have invested millions of dollars in various businesses for the Taliban. In late 2008, Taliban representatives approached Malik as a businessman with whom to invest Taliban funds. Since at least 2005, Malik has also personally contributed tens of thousands of dollars and distributed hundreds of thousands of dollars to the Taliban, some of which was collected from donors in the Gulf region and Pakistan and some of which was Maliks own money. Malik also handled a hawala account in Pakistan that received tens of thousands of dollars transferred from the Gulf every few months to support Taliban activities. Malik has also facilitated Taliban activities. As of 2009, Malik had served for 16 years as the chief caretaker of a madrassa (religious school), in the Afghanistan/ Pakistan border region, that was used by the Taliban to indoctrinate and train recruits. Among other things, Malik delivered the funds that supported the madrassa. Malik, along with his brother, has also played a role in storing vehicles to be used in Taliban suicide bombing operations and has helped move Taliban fighters around Helmand Province, Afghanistan. Malik owns businesses in Japan and frequently visits Dubai and Japan for business. As early as 2005, Malik owned a vehicle import business in Afghanistan that imported vehicles from Dubai and Japan. He has imported cars, auto parts and clothing from Dubai and Japan for his businesses, in which two Taliban commanders have invested. In mid-2010, Malik and his brother secured the release of hundreds of cargo containers, reportedly worth millions of dollars, which Pakistani authorities seized earlier that year because they believed the recipients had a connection to terrorism. 15. Faizullah Khan Noorzai (alias: (a) Hajji Faizullah Khan Noorzai, (b) Haji Faizuulah Khan Norezai, (c) Haji Faizullah Khan, (d) Haji Fiazullah, (e) Haji Faizullah Noori, (f) Haji Faizullah Noor, (g) Faizullah Noorzai Akhtar Mohammed Mira Khan (h) Haji Pazullah Noorzai, (i) Haji Mullah Faizullah). Title: Haji. Address: (a)Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan, (b)Kalay Rangin, Spin Boldak District, Kandahar Province, Afghanistan. Date of birth: (a) 1962, (b) 1961, (c) between 1968 and 1970, (d) 1962. Place of birth: (a) Lowy Kariz, Spin Boldak District, Kandahar Province, Afghanistan, (b) Kadanay, Spin Boldak District Kandahar Province, Afghanistan, (c) Chaman, Baluchistan Province, Pakistan. Nationality: Afghan. Other information: (a) Prominent Taliban financier. (b) As of mid- 2009, supplied weapons, ammunition, explosives and medical equipment to Taliban fighters; raised funds for the Taliban, and provided training to them, in the Afghanistan/Pakistan border region. (c) Has previously organized and funded Taliban operations in Kandahar Province, Afghanistan. (d) As of 2010, travelled to and owned businesses in Dubai, United Arab Emirates, and Japan. (e) Belongs to Noorzai tribe, Miralzai sub-tribe. (f) Brother of Malik Noorzai. (g) Fathers name is Akhtar Mohammed (alias: Haji Mira Khan). Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Faizullah Noorzai Akhtar Mohammed Mira Khan has served as a prominent Taliban financier with whom senior Taliban leaders invested funds. He has collected over USD 100 000 for the Taliban from donors in the Gulf and in 2009 gave a portion of his own money. He also financially supported a Taliban commander in Kandahar Province and has provided funding to assist with training Taliban and Al-Qaida fighters who were to conduct attacks against Coalition and Afghan military forces. As of mid-2005, Faizullah organized and funded Taliban operations in Kandahar Province, Afghanistan. In addition to his financial support, Faizullah has otherwise facilitated Taliban training and operations. As of mid-2009, Faizullah supplied weapons, ammunition, explosives, and medical equipment to Taliban fighters from southern Afghanistan. In mid-2008, Faizullah was responsible for housing Taliban suicide bombers and moving them from Pakistan into Afghanistan. Faizullah has also provided anti- aircraft missiles to the Taliban, helped move Taliban fighters around Helmand Province, Afghanistan, facilitated Taliban suicide bombing operations and given radios and vehicles to Taliban members in Pakistan. As of mid-2009, Faizullah operated a madrassa (religious school) in the Afghanistan/Pakistan border region, where tens of thousands of dollars were raised for the Taliban. Faizullahs madrassa grounds were used to provide training to Taliban fighters in the construction and use of improvised explosive devices (IEDs). As of late 2007, Faizullahs madrassa was used to train Al-Qaida fighters who were later sent to Kandahar Province, Afghanistan. In 2010, Faizullah maintained offices and possibly owned properties, including hotels, in Dubai, the United Arab Emirates. Faizullah regularly travelled to Dubai and Japan with his brother, Malik Noorzai, to import cars, auto parts and clothing. As of early 2006, Faizullah owned businesses in Dubai and Japan.